Appeal by employer, a self-insurer, from the award of the State Industrial Board in favor of claimant for partial disability on account of reduced earnings from May 1, 1937, to October 2, 1937. On February 5, 1937, while engaged in his regular occupation, claimant became disabled as a result of a dermatitis of the hands and forearms contracted in his employment. He was totally disabled from February 5, 1937, to February 22, 1937. The appellant paid compensation for the period of total disability. The employer admitted in its report of injury that claimant suffered a dermatitis of both hands and wrists in consequence of the work in which he was engaged. The medical testimony amply supports the finding of the Board that claimant is partially disabled. Award unanimously affirmed, with costs to the State Industrial Board. Present — Rhodes, Crapser, Bliss and Heffernan, JJ.; Hill, P. J., not sitting.